Name: Commission Implementing Regulation (EU) 2018/339 of 7 March 2018 amending and derogating from Regulation (EC) No 2535/2001 as regards the import licences for dairy products originating in Iceland
 Type: Implementing Regulation
 Subject Matter: Europe;  international trade;  agricultural policy;  European Union law;  tariff policy;  trade;  processed agricultural produce
 Date Published: nan

 8.3.2018 EN Official Journal of the European Union L 65/21 COMMISSION IMPLEMENTING REGULATION (EU) 2018/339 of 7 March 2018 amending and derogating from Regulation (EC) No 2535/2001 as regards the import licences for dairy products originating in Iceland THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 187 thereof, Whereas: (1) Annex V to the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area, approved by Council Decision (EU) 2017/1913 (2) provides for an increase in the annual duty free tariff quotas and for the introduction of a new quota for cheeses. (2) The new quota quantities will apply from 1 May 2018. Consequently, by way of derogation from Article 6 of Commission Regulation (EC) No 2535/2001 (3), a new period from 1 May to 31 December 2018 should be established replacing the period from 1 July to 31 December 2018 and for the quantities to be set for that new period in Point I.I of Annex I to that Regulation as amended by this Regulation. (3) The application period precedes the end of the approval procedure for applicants to be authorised to import under the quotas as from 1 July 2018. In order for applicants, not yet listed on an approval list, to participate in the quota allocation for the period 1 May to 31 December 2018, derogation from Article 10 of Regulation (EC) No 2535/2001 should be provided for. (4) The period for lodging import licence applications for the first half year of 2018, as provided for in Article 14(1)(a) of Regulation (EC) No 2535/2001, has expired. By way of derogation from Article 14(1)(b) of that Regulation provision should therefore be made for a new license application period from 1 to 10 April 2018. (5) Regulation (EC) No 2535/2001 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 2535/2001 Regulation (EC) No 2535/2001 is amended as follows: (a) In Article 5, point (i) is replaced by the following: (i) the quotas provided for in Annex V to the Agreement between the European Union and Iceland concerning additional trade preferences in agricultural products, approved by Council Decision (EU) 2017/1913 (*1) (the Agreement with Iceland) (*1) Council Decision (EU) 2017/1913 of 9 October 2017 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products (OJ L 274, 24.10.2017, p. 57)." (b) Point I.I of Annex I to Regulation (EC) No 2535/2001 is replaced by the text in the Annex to this Regulation. Article 2 Derogation from Regulation (EC) No 2535/2001 1. By way of derogation from the second paragraph Article 6 of Regulation (EC) No 2535/2001, for the quantities set out in Point I.I of Annex I to that Regulation, the six-month period from 1 July to 31 December 2018 shall be replaced by the period from 1 May to 31 December 2018. 2. By way of derogation from the second subparagraph of Article 10(1) of Regulation (EC) No 2535/2001, in addition to importers included on a list, applicants who submitted a valid request for approval before 1 April 2018 in accordance with Article 8 of that Regulation shall also be authorised to apply for licenses for the quotas and for the period referred to in paragraph 1 of this Article. 3. By way of derogation from Article 14(1)(b) of Regulation (EC) No 2535/2001, for the period from 1 May to 31 December 2018 applications for import licences shall be submitted from 1 to 10 April 2018 for quantities set out in Point I.I of Annex I to that Regulation as amended by this Regulation. 4. The applications referred to in paragraph 3 shall relate to not less than 5 tonnes and not more than the available quantity. No applications shall be submitted for the period from 1 July to 31 December 2018. 5. Import licences issued for applications submitted in accordance with paragraph 3 shall be valid until 31 December 2018. Article 3 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. It shall apply from 1 April 2018. Done at Brussels, 7 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Decision (EU) 2017/1913 of 9 October 2017 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products (OJ L 274, 24.10.2017, p. 57). (3) Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (OJ L 341, 22.12.2001, p. 29). ANNEX I.I Tariff quotas under Annex V to the Agreement with Iceland approved by Decision (EU) 2017/1913 Annual quota from 1 January to 31 December (Quantity in tonnes) Applicable duty: exemption Quota number 09.4225 09.4226 09.4227 Description (*1) Natural butter Skyr Cheeses CN code 0405 10 11 0405 10 19 ex 0406 10 50 (*2) ex 0406 Excluding Skyr of CN subheading 0406 10 50 (*2) Quantity for May  December 2018 201 793 9 Annual quantity in 2019 439 2 492 31 Quantity for January  June 220 1 246 16 Quantity for July  December 219 1 246 15 Annual quantity in 2020 463 3 095 38 Quantity for January  June 232 1 548 19 Quantity for July  December 231 1 547 19 Annual quantity from 2021 and following 500 4 000 50 Quantity for January  June 250 2 000 25 Quantity for July  December 250 2 000 25 (*1) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential arrangements being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are referred to, the applicability of the preferential arrangements is determined to the basis of the CN code and the corresponding description taken jointly. (*2) CN code subject to modification, pending confirmation of classification of the product.